      Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                          CIVIL DIVISION


BOARDS OF TRUSTEES OF SHOPMEN’S         )
LOCAL 527 PENSION and BENEFIT           )
FUNDS,                                  )    No.: 2:19-CV-1319
                       Plaintiffs,      )
                                        )    COMPLAINT
     v.                                 )
                                        )    ELECTRONICALLY FILED
ALLEN GAUGE AND TOOL COMPANY;           )
ALLEN GAUGE & TOOL CO. ET.AL. REAL      )
ESTATE PARTNERSHIP; CHARLES H.          )
ALLEN III; CHARLES H. ALLEN IV;         )
LINDA RAE SAHENE; AND GAIL E. ALLEN,    )
Individually, jointly and severally.    )
                                        )
                      Defendants.       )
                                             Filed on Boards of Trustees of
                                             Shopmen’s Local 527 Pension and
                                             Benefit Funds

                                             Counsel of Record for this Party:
                                             Stephen J. O’Brien Esq.
                                             PA ID # 59204
                                             Andrew L. Ciganek, Esq.
                                             PA ID # 323710

                                             Stephen J. O’Brien & Associates
                                             650 Ridge Road, Suite 400
                                             Pittsburgh, PA 15205
                                             (412) 788-7560
        Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 2 of 13




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                               CIVIL DIVISION


BOARDS OF TRUSTEES OF SHOPMEN’S                      )
LOCAL 527 PENSION and BENEFIT                        )
FUNDS,                                               )      No.:
                       Plaintiffs,                   )
                                                     )      COMPLAINT
       v.                                            )
                                                     )      ELECTRONICALLY FILED
ALLEN GAUGE AND TOOL COMPANY;                        )
ALLEN GAUGE & TOOL CO. ET.AL. REAL                   )
ESTATE PARTNERSHIP; CHARLES H.                       )
ALLEN III; CHARLES H. ALLEN IV;                      )
LINDA RAE SAHENE; AND GAIL E. ALLEN,                 )
Individually, jointly and severally.                 )
                                                     )
                              Defendants.            )


       AND NOW COMES the Plaintiffs, the Boards of Trustees of the Shopmen's Local 527

Pension and Benefit Funds (hereinafter "Plans or Funds"), by and through its attorneys Stephen

J. O'Brien, Esq., Andrew L. Ciganek, Esq., and the law firm of Stephen J. O'Brien &

Associates, LLC and files this Complaint pursuant to the Labor-Management Relations Act, 29

U.S.C. §185 and §502(a)(2) and (a)(3) of the Employee Retirement Income Security Act

(hereinafter "ERISA"), 29 U.S.C. §1132 and §§1381-1453 and federal and state common law

for equitable relief and damages, averring the following:


                              PARTIES AND JURISDICTION

       1.      Plaintiffs, the Boards of Trustees of the Shopmen's Local 527 Pension and

Benefit Funds, are the “named fiduciary” of the Plans as defined by ERISA § 402(a)(2). The

Plans are employee benefit plans within the meaning of the Retirement Income Security Act of



                                               1
         Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 3 of 13



1974 (ERISA), 29 U.S.C. §1002(1)(2) (3) (21), §1009 (c) (1) (b) and §1132, and brings this

action on behalf of the Boards of Trustees, the Plans, their participants and beneficiaries. The

Pension Plan is a Defined Benefit Pension Plan, and the Benefit Plan is an Welfare Benefit Plan

within the meaning of ERISA Section 2(1), 29 U.S.C. § 1002(1) and a multiemployer plan

within the meaning of ERISA Section 3(37), 29 U.S.C. § 1002(37). The Plans conduct

business and maintain an office at 650 Ridge Road, Suite 100, Pittsburgh, PA 15205.

       2.      Defendant Allen Gauge and Tool Company (hereafter “Defendant” or “Allen

Gauge”) is engaged in the business of operating a plant involved in the fabrication of iron, steel,

metal and other products, with its principal office and address at 421 North Braddock Avenue,

Pittsburgh, PA 15208.

       3.      Defendant Allen Gauge & Tool Co. et.al. Real Estate Partnership (hereafter

“Defendant” or “Allen Gauge Partnership") is a partnership of the principals and owners of

Defendant Allen Gauge, with its principal office and address at 421 North Braddock Avenue,

Pittsburgh, PA 15208.

       4.      Defendant Charles H. Allen III, is an adult individual and an owner, principal

officer, or decision maker of Allen Gauge and a beneficiary of the Allen Gauge Partnership,

with an address at 421 North Braddock Avenue, Pittsburgh, PA 15208.

       5.      Defendant Charles H. Allen IV, is an adult individual and a principal officer or

decision maker of Allen Gauge, with an address at 173 Alcan Drive, Pittsburgh, PA 15239.

       6.      Defendant Linda Rae Sahene, is an adult individual and an owner, principal

officer, or decision maker of Allen Gauge and a beneficiary of the Allen Gauge Partnership,

with an address at 233 Union Green Drive, Verona PA 15147.




                                                2
        Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 4 of 13



       7.      Defendant Gail E. Allen, is an adult individual and an owner, principal officer,

or decision maker of Allen Gauge and a beneficiary of the Allen Gauge Partnership, with an

address at 820 9th Street, Oakmont, PA 15139.

       8.      Jurisdiction is conferred on this Court by the Labor-Management Relations Act,

29 USC §185, and also by the Employee Retirement Income Security Act of 1974 (ERISA), 29

USC §1132, in that the Plaintiffs are aggrieved by the Defendants’ violation of the collective

bargaining agreement with the Shopmen’s Local 851, (hereinafter “Union”) Local Union No.

527 having merged into Local 851, and the Defendants’ intent to make a complete withdrawal

from contributing to the Plaintiff pension plan, 29 U.S.C. §1381-1453, either by the failure to

make payments indicating the inability to continue operations and/or the intent to sell

operations, assets and cease contributing to the pension plan.

       9.      The Defendant Allen Gauge and Tool Company is a signatory to a Collective

Bargaining Agreement with the Shopmen's Local 851. The Agreement is dated and effective

March 14, 2018 (Exhibit 1) and continues through and including March 13, 2020, requiring

hourly contributions for employees to the Plaintiff Pension and Welfare employee benefit plans.

                                         Count I
                 Boards of Trustees of Shopmen’s Local 527 Pension Fund
                         and Shopmen's Local 527 Benefit Fund
                            v. Allen Gauge and Tool Company

                                   ERISA Collection Action

       10.     Under the terms of the Collective Bargaining Agreement, the Defendant Allen

Gauge is required to pay into the Funds certain sums of money for the Defendant Allen

Gauge’s employees that perform classified work, with payments to be made by the 10th day of

each month, (section 14(E) of the Collective Bargaining Agreement), covering the amounts due

for the preceding month's operations, and to furnish monthly reports showing the hours worked.

                                                3
         Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 5 of 13




       11.     The Plaintiffs allege that the Defendant Allen Gauge has failed to make payment

of amounts due the Funds for classified work performed by the Defendant’s employees during

the period October 2018 through September 2019, failed to pay interest on past late payments,

totaling $118,754.48, plus administrative expenses; legal fees; costs of litigation and collection;

and withdrawal liability estimated to be in excess of $501,055.00

       12.     Based upon contribution reports submitted by Defendant Allen Gauge and/or an

informal audit of its records, and/or pay stubs or Steward Reports by the Plaintiffs or its’

auditors, the Plaintiffs allege that there became due and owing the sum of $118,754.48 for

fringe benefits and late payment charges. The actuary calculated the withdrawal liability for

Defendants as of December 31, 2017 as $501,055.00, although the sum is expected to increase

considering the market value of pension investments as of 12/31/2018. The precise amount of

withdrawal liability is based upon the year of the Defendants’ withdrawal from the Pension

Fund and has not been finalized by the Plan Actuary.

       13.     The Plaintiffs further allege that the Defendant's failure to submit payment when

due has caused the Plaintiff to suffer indeterminate loss of investment income and additional

administrative expenses.

       14.     The Plaintiffs further allege that the amount due and owing continues to increase

monthly due to loss of investment income, interest charges, liquidated damages and additional

unpaid fringe benefits while employees of the Union continue to work.

       15. The Plaintiffs are without an adequate remedy at law, and will suffer immediate,

continuing and irreparable injury, loss and damage unless the Defendant Allen Gauge is

ordered to specifically perform in accordance with the Employee Retirement Income Security

Act of 1974 (ERISA), 29 U.S.C. §1001-1381, the Defendant’s Collective Bargaining

                                                 4
        Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 6 of 13



Agreement, and is restrained from continuing to refuse to perform as required. Additionally, it

is believed that Defendant Allen Gauge does not intend to continue operations and/or intends to

sell the assets without payment of the outstanding amounts owed to Plaintiffs.

       16.     The Plaintiffs seek reimbursement of legal expenses, for enforcement of the

employee benefit sections of the Collective Bargaining Agreement as provided by the contract

and ERISA, attorney’s fees in the amount of $5,000.00, plus costs and ongoing attorney’s fees.

       WHEREFORE, the Plaintiff demands the following relief:

       a.      A money judgment in favor of the Plaintiffs and against the Defendant Allen
               Gauge, in the amount of $118,754.48, plus attorney’s fee of $5,000.00, plus
               costs;

       b.      Administration and Audit costs and other costs and disbursements in this action;

       c.      Interest on the above mentioned amount, calculated pursuant to the provisions of
               the Defendant’s collective bargaining agreement, from the date it became due
               and owing;

       d.      Attorney fees for further litigation preparation;

       e.      Interest on the above amount from the date it became due and owing;

       f.      For payment in full of any additional amounts that may become due while these
               proceedings are pending;

       g.      That the Court retain jurisdiction of this case pending compliance with its
               orders;

       h.      For an Injunction against Defendants selling any assets and freeze upon all
               assets of all defendants until payment of fringe benefits is made, withdrawal
               liability assessed and payment collected.

       i.      For such other and further relief as the Court may deem just.

                                     Count II
             Boards of Trustees of Shopmen’s Local 527 Pension Fund
 and Shopmen's Local 527 Benefit Fund v. Charles H. Allen,III and Charles H. Allen,IV
                      and Linda Rae Sahene and Gail E. Allen;

                         ERISA Breach of Fiduciary Duty to Action

                                                5
        Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 7 of 13




       17.     The averments contained in paragraphs 1 through 16 are hereby incorporated by

reference herein.

       18.     At all times material hereto, defendants Charles H. Allen,III and Charles H.

Allen, IV and Linda Rae Sahene and Gail E. Allen are owners, and/or principal officers, and/or

decision makers of Allen Gauge and Tool Company.

       19.     As the owners, and/or principal officers, and/or decision makers of Allen Gauge

and Tool Company, Defendants are responsible for collection of all monies payable to Allen

Gauge resulting from the labor performed by members of Shopmen’s Local 851 covered under

Collective Bargaining Agreement(s).

       20.     As the owners, and/or principal officer, and/or decision maker of Allen Gauge

and Tool Company Defendant Charles H. Allen, III was responsible for submitting monthly

Remittance Reports and fringe benefit contributions to the Plaintiffs.

       21.     As the owner, and/or principal officers, and/or decision makers of Allen Gauge

and Tool Company Defendants had the authority to make decisions as to what obligations

and/or payments of Allen Gauge were to be paid and which ones were not to be paid, including

the authority to make payments for their own personal benefit.

       22.     At the time, the fringe benefit contributions became due and payable by Allen

Gauge to the Plans, such monies became assets of the Plans.

       23.     Based upon the foregoing, Defendant Charles H. Allen III and Charles H. Allen

IV and Linda Rae Sahene and Gail E. Allen each constitute a “fiduciary” under ERISA.




                                                6
         Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 8 of 13



        24.     Defendants breached their fiduciary duty to the Plans by failing to pay to the

Plaintiffs such contributions once they became due and payable and are therefore liable for all

Pension and Welfare benefits and associated interest, contractual damages, attorneys’ fees and

legal costs owed by Allen Gauge to the Plaintiffs.

        25.     Plaintiffs have demanded from Defendant Allen Gauge payment of all such

amounts due, but such defendants have neglected and continue to neglect to pay such amounts.

        WHEREFORE, Plaintiffs demand judgment be entered against Defendants Charles H.

Allen III and Charles H. Allen IV and Linda Rae Sahene and Gail E. Allen, individually and

jointly in the amount of $118,754.48, plus attorney’s fee of $5,000.00 plus costs.


                                     Count III
             Boards of Trustees of Shopmen’s Local 527 Pension Fund
 and Shopmen's Local 527 Benefit Fund v. Charles H. Allen,III and Charles H. Allen,IV
                      and Linda Rae Sahene and Gail E. Allen;

                              State Common Law Conversion Action

        26.     The averments contained in paragraphs 1 through 25 of this Complaint are

hereby incorporated by reference herein. The Court has supplemental jurisdiction of the claim

set forth in the Count pursuant to 28 U.S.C. §1367.

        27.     Pursuant to its collective bargaining agreement with Shopmen’s Local 851,

Allen Gauge owes contributions for employee’s fringe benefits that were required to be

remitted to the Plaintiffs.

        28.     In violation of such Agreement, Allen Gauge failed to remit such contributions

to the Plaintiffs.

        29.     At all times relevant to this action, Defendants Charles H. Allen III and Charles

H. Allen IV and Linda Rae Sahene and Gail E. Allen as the owners, and/or principals, and/or



                                                 7
         Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 9 of 13



decision makers of Allen Gauge, had the authority and the responsibility to remit such

contributions to the Plaintiffs.

        30.     Defendants Charles H. Allen III and Charles H. Allen IV and Linda Rae Sahene

and Gail E. Allen exercised dominion and control over the contributions owed and authorized

and/or permitted such monies to be used to pay other obligations of Allen Gauge and/or

personal debts of Defendants.

        31.     Based on the foregoing, Defendants Charles H. Allen III and Charles H. Allen

IV and Linda Rae Sahene and Gail E. Allen intentionally converted such monies that were

rightfully due and payable to the Plaintiffs.

        32.     Plaintiffs are also entitled to receive from Defendants interest on all monies due

since initial delinquency, and late payments fees, plus additional interest thereafter.

        WHEREFORE, Plaintiff demands entry of judgment in its favor and against Defendant

Charles Allen in the amount of $118,754.48, plus interest, costs of suit and attorney’s fees of

$5,000.00.


                                          Count IV
                  Boards of Trustees of Shopmen’s Local 527 Pension Fund
                          and Shopmen's Local 527 Benefit Fund
                             v. Allen Gauge and Tool Company

                                      Withdrawal Liability

        33.     The averments contained in paragraphs 1 through 32 of this Complaint are

hereby incorporated by reference herein. The Court has supplemental jurisdiction of the claim

set forth in the Count pursuant to 28 U.S.C. §1367.




                                                 8
        Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 10 of 13



       34.     Pursuant to its collective bargaining agreement with Shopmen’s Local 851,

Allen Gauge is liable for contributions to a defined benefit pension plan for its union

employees.

       35.     ERISA and the Multi-employer Pension Plan Amendment Act (MPPAA) of

1980 sets forth the manner for calculating withdrawal liability for an employer participating in

a Multi-employer Defined Benefit Pension Plan. ERISA located at 29 U.S.C. §1001, et seq.

and the MPPAA at 29 U.S.C. §1381 - §1453.

       36.     The MPPAA provides that Multiemployer Pension Trusts, Plaintiff Pension

Plan, are subject to the Multiemployer Pension Plan Amendments Act of 1980 (MPPAA). The

MPPAA requires the Plan to assess contributing employers (defendants) withdrawing from a

multiemployer plan their share of the Plan’s Unfunded Vested Benefit Liability (UVBL).

       37.     Defendants are an “Employer” pursuant to the MPPAA, which is an entity

employing workers for whom contributions are required to be made to a multiemployer plan.

       38.     "Withdrawal” under the MPPAA occurs when an employer ceases to have an

obligation to contribute to the multiemployer plan. In the matter at hand, the withdrawal is

occurring as Defendants operations will be unable to continue without payment of the amounts

owed as labor will no longer be supplied to the employer and it is believed that the

employer/defendants are seeking a sale of the company and/or its assets without provision for

the payment of its Withdrawal Liability. The “withdrawal” may be due to termination of the

collective bargaining relationship, or going out of business (“Complete Withdrawals”).

       39.     “Unfunded Vested Benefit Liability” is a calculation of The Pension Plan’s

“Vested Benefit Liability” against The Pension Plan’s assets. The valuation of the Pension

Plan’s assets can be based on market value or actuarial value of the assets. Once a withdrawal



                                                9
        Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 11 of 13



has occurred, liability is calculated based upon The Pension Plan’s funded status as of the end

of the plan year immediately preceding the withdrawal.

       40.     Shopmen's Local Union No. 851 notified the Defendants, pursuant to terms of

the collective bargaining agreement, that the supply of labor will be withdrawn no sooner than

20 days after the notification and such will result in a withdrawal from the Pension Plan, unless

the Defendants pay the amounts owed in full to return the work force, and therefore withdrawal

liability would be calculated as of the end of the last plan year, which ended 12/31/2018.

       41.     The plan actuary calculates withdrawal liability using a Modified Presumptive

Method based on the fair market value of Plan assets. A De minimis reduction is not applicable

to the amount owed by Defendants.

       42.     The Plan cannot send a finalized Notice of Liability to date, since it must wait

for the completion of the Pension Plan's actuary to perform a final calculation of withdrawal

liability considering the Market Valuation of assets and vested liabilities as of 12/31/2018. The

Withdrawal Liability of the Defendants is expected to be greater than the Withdrawal Liability

calculated as of 12/31/2017 of $501,055.00.

       43.     The actuary calculated the withdrawal liability for Defendants as of December

31, 2017 as $501,055.00. The precise amount of withdrawal liability based upon a 2019

withdrawal of Defendants from the Pension Fund is in the process of completion.


       WHEREFORE, Plaintiff Pension Plan demands entry of judgment in its favor and

against Defendants in the amount to be determined in excess of $501,055.00, plus interest, costs

of suit and attorney’s fees of $5,000.00. In addition, it is requested the court order the

defendants and any and all persons acting for or on behalf of the defendants to be restrained and

enjoined from violating the Employee Retirement Income Security Act of 1974 (ERISA), 29

                                                 10
        Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 12 of 13



USC §1001-1381, The Multi-employer Pension Plan Amendment Act (MPPAA 29 USC §1381

- §1453, and the defendant's collective bargaining agreement with the Shopmen's Local Union

No. 851 and the trusts created therein. It is further requested that all assets of all defendants be

frozen until such time as payment to Plaintiff Pension Plan is made.


                                      Count V
              Boards of Trustees of Shopmen’s Local 527 Pension Fund
and Shopmen's Local 527 Benefit Fund v. Charles H. Allen,III and Linda Rae Sahene and
                                    Gail E. Allen

              Collection Action, Withdrawal Liability Action and Injunction.

       44.     The averments contained in paragraphs 1 through 43 of this Complaint are

hereby incorporated by reference herein. The Court has supplemental jurisdiction of the claim

set forth in the Count pursuant to 28 U.S.C. §1367.

       45.     At all times relevant to this action, Defendants Charles H. Allen III and Linda

Rae Sahene and Gail E. Allen Charles Allen are the owners of Defendant Allen Gauge and Tool

Company.

       46.     Although Allen Gauge and Tool Company lists the owner as R.Robert Allen,

deceased, the probate records of R.Robert Allen indicate that he is a 1/3 owner of the Defendant

Company and its Common Stock, Preferred Stock and the real estate which leases the Plant to

Allen Gauge and Tool Company. The probate records reveal that R.Robert Allen bequeath his

1/3 interests to his spouse Gail Elizabeth Allen

       WHEREFORE, Plaintiff demands entry of judgment in its favor and against

Defendants Charles H. Allen, III and Linda Rae Sahene and Gail E. Allen for delinquent

contributions owed of $118,754.48 plus an amount to be determined in excess of $501,055.00

for Withdrawal Liability, plus interest, costs of suit and attorney’s fees of $5,000.00. In



                                                   11
        Case 2:19-cv-01319-MRH Document 1 Filed 10/15/19 Page 13 of 13



addition, it is requested the court order the defendants and any and all persons acting for or on

behalf of the defendants to be restrained and enjoined from violating the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. §1001-1381, The Multi-employer Pension

Plan Amendment Act (MPPAA 29 USC §1381 - §1453, and the defendant Allen Gauage's

collective bargaining agreement with the Shopmen’s Local Union No. 851 and the trusts

created therein. It is further requested that all assets of all defendants be frozen until such time

as payments to Plaintiffs are made.



                                               Stephen J. O’Brien and Associates

                                               By: s/ Andrew Ciganek
                                                      Stephen J. O’Brien, Esq.
                                                      Andrew Ciganek, Esq.
                                                      Attorneys for Plaintiffs
                                                      650 Ridge Road, Suite 400
                                                      Pittsburgh, PA 15205
                                                      (412) 788-7560
                                                      (412) 788-7563 fax




                                                 12
